I concur in the foregoing construction of section 6-408, I.C.A., and in holding the restraining order dated December 28, 1946, amounted to a temporary injunction, and I also concur in the views expressed by Mr. Justice AILSHIE, immediately following. I further concur in holding the writ of prohibition prayed for by plaintiffs should issue, prohibiting defendant from taking further action whatsoever upon either the order to show cause and restraining order dated December 28, 1946, or the order to show cause citing plaintiffs for contempt of court, dated December 31, 1946.
I am authorized to say MILLER, and ATLSHIE, JJ., and BUCKNER, D. J., concur.